DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/19/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8 in the reply filed on 8/19/21 is acknowledged.  The traversal is on the ground(s) that the same or corresponding special features distinguish both the product claims and process claims from the prior art, namely, the presence of a surface morphology of the silicone fouling release top coat comprising a regular or randomly distributed pattern of ribs.
This is not found persuasive because Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the multilayer self-adhesive fouling release film, this technical feature is not a special 
Gautier teaches a multilayer self-adhesive fouling release film with textured surface comprising: an optional removable underlying liner; an adhesive layer, applied over and to the optional underlying liner when present; a synthetic material layer applied over and to the adhesive layer; optionally, an intermediate silicone tie coat which is a one component silicone system, a two components silicone system or a three components silicone system, applied over and to the synthetic material layer; a silicone fouling release top coat comprising a silicone resin and one, two or more fouling release agents, applied over and to the synthetic material layer, or, when present, over and to the intermediate silicone tie coat; and optionally (vi) a removable polymeric film applied over and to the fouling release top coat (page 3, line 34 – page 4, line 9; page 12, line 20-30; page 13, line 23 – page 14, line 10). Gautier further teaches the silicone fouling release surface may be provide with en engineer surface (page 16, lines 5-20)
Gautier fails to specifically teach that a side of the silicone fouling release top coat facing away from the synthetic material layer, or, when present, facing away from the intermediate silicone tie coat, is provided with a surface morphology comprising a regular or randomly distributed pattern of ribs. However, Gautier does suggest the aim of its engineered surface is to improve the drag resistance and the fouling release property (page 16, lines 15-20).
Kesel teaches or otherwise renders obvious antifouling silicone layers provided with a microstructured surface or surface morphology comprising a regular or randomly abstract; para 18, fig 1; para 33, 39). Kesel further teaches optimizing surface patterns to reduce drag (para 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the surface morphology of Kesel with the silicone fouling release top coat for a silicone fouling release top coat with additional antifouling capabilities. Furthermore, it would have been obvious too one of ordinary skill in the art to adjust the surface pattern of the silicone fouling release top coat to optimize both the antifouling capabilities as well as the drag reduction capabilities. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al (WO 2016/120255 A1) in view of Kesel et al (EP 1 981 659 B1).
Gautier teaches a multilayer self-adhesive fouling release film with textured surface comprising: an optional removable underlying liner; an adhesive layer, applied over and to the optional underlying liner when present; a synthetic material layer applied over and to the adhesive layer; optionally, an intermediate silicone tie coat which is a one component silicone system, a two components silicone system or a three components silicone system, applied over and to the synthetic material layer; a silicone fouling release top coat comprising a silicone resin and one, two or more fouling release agents, applied over and to the synthetic material layer, or, when present, over and to the intermediate silicone tie coat; and optionally (vi) a removable polymeric film applied over and to the fouling release top coat (page 3, line 34 – page 4, line 9; page 12, line 20-30; page 13, line 23 – page 14, line 10). Gautier further teaches the silicone fouling release surface may be provide with en engineer surface (page 16, lines 5-20)
Gautier fails to specifically teach that a side of the silicone fouling release top coat facing away from the synthetic material layer, or, when present, facing away from the intermediate silicone tie coat, is provided with a surface morphology comprising a regular or randomly distributed pattern of ribs. However, Gautier does suggest the aim of its engineered surface is to improve the drag resistance and the fouling release property (page 16, lines 15-20).
Kesel teaches or otherwise renders obvious antifouling silicone layers provided with a microstructured surface or surface morphology comprising a regular or randomly distributed pattern of ribs (abstract; para 18, fig 1; para 33, 39). Kesel further teaches optimizing surface patterns to reduce drag (para 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the surface morphology of Kesel with the silicone fouling release top coat for a silicone fouling release top coat with additional antifouling capabilities. Furthermore, it would have been obvious too one of ordinary skill in the art to adjust the surface pattern of the silicone fouling release top coat to optimize both the antifouling capabilities as well as the drag reduction capabilities. 
Regarding the limitations concerning the rib height, distance between adjacent ribs, rib width, distance to height ratio, and height to rib ratio, rib opening angles, and the ribs being discontinuous, Kesel teaches it was known in the art at the time of invention to adjust micro-textured surfaces arranged as longitudinal grooves with different profile depths, widths, roughness, and angles of inclination to optimize their effects on barnacle fouling, anti-fouling properties, hydrodynamic drag, and self-cleaning properties (para 8-10; 22-25; 61-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the rib height, distance between adjacent ribs, rib width, distance to height ratio, and height to rib ratio, rib opening angles, and the ribs patterns (e.g., being discontinuous) to optimize the barnacle fouling, anti-fouling, hydrodynamic drag, and self-cleaning properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783